Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of Patent No. 10,796,468. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 13 of Patent No. 10,796,468 anticipate the image output method and device claimed in claim 1 of the conflicting claims.
Application No. 17/037,418
Patent No. 10,796,468
1.  A method for automatically generating an animatable object, the method comprising:



automatically detecting one or more features of a received user input for a face, the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face,
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques;
automatically deforming a template geometry based on the one or more detected features to automatically generate a custom geometry;
automatically transferring a texture of the received user input to the custom geometry;
automatically deforming a template control structure based on the one or more detected features to automatically generate a custom control structure; and
automatically generating an animatable object having the custom geometry, the transferred texture, and the custom control structure.
1.  A method for automatically generating an animatable object, the method comprising: 
receiving user input for a face, the user input comprising at least one of an image, a video signal, and a 3D scan indicative of the face;
automatically detecting one or more features of the received user input for the face, the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face, 
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques;
automatically deforming a template geometry based on the one or more detected features to automatically generate a custom geometry;
automatically transferring a texture of the received user input to the custom geometry;
automatically deforming a template control structure based on the one or more detected features to automatically generate a custom control structure; and 
automatically generating an animatable object having the custom geometry, the transferred texture, and the custom control structure.
1.  A method for automatically generating an animatable object, the method comprising:





automatically detecting one or more features of a received user input for a face, 
the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face,
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques;




automatically deforming a template geometry based on the one or more detected features to automatically generate a custom geometry;
automatically transferring a texture of the received user input to the custom geometry;
automatically deforming a template control structure based on the one or more detected features to automatically generate a custom control structure; and
automatically generating an animatable object having the custom geometry, the transferred texture, and the custom control structure.
7. A system for automatically generating an animatable object, the system comprising: 
a processor; and 
a memory for storing executable instructions, the processor executing the instructions to: 
receive user input for a face including at least one of an image, a video signal, and a 3D scan indicative of the face;
automatically detect one or more features of the received user input for the face, 
the automatically detect comprising automatically determining a plurality of spatial coordinates for the face, 
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques comprising each detected feature being projected from an artificial 2D plane onto a template 3D model via a ray passing from an origin through a respective 2D coordinate of the detected feature;
automatically deform a template geometry based on the one or more detected features to automatically generate a custom geometry;
automatically transfer a texture of the received user input to the custom geometry;
automatically deform a template control structure based on the one or more detected features to automatically generate a custom control structure; and
-4-9031USautomatically generate an animatable object having the custom geometry, the transferred texture, and the custom control structure. 
1.  A method for automatically generating an animatable object, the method comprising:


automatically detecting one or more features of a received user input for a face, 
the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face,
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques;







automatically deforming a template geometry based on the one or more detected features to automatically generate a custom geometry;

automatically transferring a texture of the received user input to the custom geometry;
automatically deforming a template control structure based on the one or more detected features to automatically generate a custom control structure; and
automatically generating an animatable object having the custom geometry, the transferred texture, and the custom control structure.
13.  A method for automatically generating an animatable 3D model, the method comprising: 
receiving user input for a face including at least one of an image, a video signal, and a 3D scan indicative of a face; 
automatically detecting one or more features of the received user input for the face, 
the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face, 
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face,
the plurality of spatial coordinates for the face being determined using ray casting techniques comprising each detected feature being projected from an artificial 2D plane onto a template 3D model via a ray passing from an origin through a respective 2D coordinate of the detected feature;
automatically determining one or more first spatial coordinates, each first spatial coordinate associated with one of the one or more detected features;
automatically deforming a template geometry based on the one or more first spatial coordinates to automatically generate a custom geometry;
automatically transferring a texture of the received user input to the custom geometry; 
automatically deforming a template control structure based on a subset of the one or more spatial coordinates to automatically generate a custom control structure; and  
-6-9031USautomatically generating an animatable 3D model having the custom geometry, the transferred texture, and the custom control structure.


Response to Amendment
The amendment filed 1/13/2022 has been entered.  Claims 1-15 remain pending in the application.  The amendments to the claims overcome the statutory double patenting rejection of claim 1.

Response to Arguments
Applicant’s arguments filed 1/13/2022, pages 9-11, with respect to the rejections of claims 11-15 under 35 U.S.C. 102 and 103, have been fully considered but they are not persuasive.
The arguments state that claims 11 and 12-13 do not disclose the claim elements indicated to be allowable in claim 1.
In response, the examiner notes that claims 11 and 12-13 disclose different limitations from the limitations of claim 1, and thus are rejected using different art, thus the arguments are moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malciu et al. (NPL “Tracking facial features in video sequences using a deformable-model-based approach”).
As per claim 12, Malciu discloses a method for deforming a template by user-specified descriptors (Malciu, abstract and Figure 7(a), where a head mesh model is used for deformation), the method comprising:
specifying a set of descriptors (Malciu, abstract, where the mouth and eyes maps to the set of descriptors);
converting the descriptors into three-dimensional coordinates (Malciu, Section 2.1, where the mouth and eye boundaries from the video are converted into 3D coordinates), 
using the three dimensional coordinates to deform the template to generate a head mesh that matches the set of descriptors (Section 1, “4) matching the facial component models onto image features using an optimization procedure with respect to the deformation model parameters. Achieving an accurate template matching on arbitrary video sequence of speaking people strongly depends on the image features taken into account” and Figure 7(a), where a head mesh model is used for deformation).

As per claim 13, claim 12 is incorporated and Malciu discloses wherein the set of descriptors are quantitative (Malciu, abstract, where the mouth and eyes maps to the set of descriptors, this maps to a quantitative set of descriptors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL “Realtime facial animation with on-the-fly correctives”) in view of Yang et al. (US PGPUB 20140160123).
As per claim 11, Li discloses a method for generating a full point cloud of a human face (Li, abstract), the method comprising:
acquiring in real-time red-green-blue-depth scans around a human subject (Li, abstract, “video and depth input” and “starting from just a single face scan of the subject in a neutral pose”; and Section 3, subsection “Capturing the Neutral Face”, where multiple input depth map frames are aggregated);
converting the red-green-blue-depth scans into a point cloud (Li, Section 3, subsection “Capturing the Neutral Face”, where a merged 3D point cloud is aggregated from the frames);
converting the point cloud into a mesh (Li, Figure 3 and Section 3, subsection “Expression Retargeting”, where the final output is a mesh in a neutral expression);
producing a facial texture for the mesh (Li, Figure 3 and Section 3, subsection “Expression Retargeting”, “To capture details that are not present in the PCA model, we shrink-wrap the resulting model onto the input scan using the non-rigid ICP algorithm of Li and coworkers [2009]. For both deformable alignment steps, PCA and non-rigid ICP, we use point-to-plane constraints on the input scans and point-to-point 2D feature constraints (lips, eyes, and eyebrows) obtained from Live Driver”); and
inputting the textured mesh to a rigging method (Li, abstract, “an adaptive PCA model using shape correctives that adjusts on-the-fly to the actor’s expressions”; “We then warp the model of a statistically average face onto the integrated scan using a linear fit of PCA modes obtained from 200 human subjects”; and Figures 1 and 4 and Section 5, where the adaptive tracking model maps to the rigging method).
selecting a sample of pixels from the scans (Yang, [0054], where the texturizer component selects portions of RGB frames for determining an average pixel color for texturing the user’s skin);
using the sample of pixels to produce a facial texture for the mesh (Yang, [0051]-[0054], where the selected portions of the RGB input frames are used to texture portions of the user’s head/face not captured by the camera).
Li and Yang are analogous since both of them are dealing with the generation of head/face models. Li provides a way of generating an animatable face for input to an adaptive PCA model. Yang provided a way of generating a model of a user’s head from an RGB-D scanner and texturizing it from samples of pixels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the texturing from samples of pixels taught by Yang into modified invention of Li such that system will be able to provide an aesthetically-pleasing texture to the generated head/face model of the user (Yang, [0027]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malciu et al. (NPL “Tracking facial features in video sequences using a deformable-model-based approach”) in view of Strietzel et al. (US PGPUB 20120323581).
As per claim 14, claim 12 is incorporated and Malciu doesn’t disclose but Strietzel discloses wherein the set of descriptors are qualitative (Strietzel, [0077], where one or more predetermined emotional expressions are selected; the expressions map to descriptors and are qualitative).
Malciu and Strietzel are analogous since both of them are dealing with the animation of face/head models. Malciu provides a way of animating a deformable head model from video. 

As per claim 15, claim 12 is incorporated and Malciu doesn’t disclose but Strietzel discloses wherein the converting the descriptors into the three-dimensional coordinates is by automatically selecting head parts that best match the descriptors in a database of head meshes (Strietzel, [0036], where the user’s personalized 3D head model is accessed from a database that includes head model templates from multiple users).
See claim 14 rejection for reason to combine.

Allowable Subject Matter
Claim 1 and dependent claims 2-10 are rejected under 35 U.S.C. 101 for non-statutory double patenting but would be allowable if rewritten in such a way as to overcome the non-statutory double-patenting rejection or a terminal disclaimer were filed.
The prior art of record fails to teach or suggest
automatically detecting one or more features of a received user input for a face, 
the automatically detecting comprising automatically determining a plurality of spatial coordinates for the face,
each spatial coordinate of the plurality of spatial coordinates for the face being associated with one of the one or more features of the received user input for the face, 
the plurality of spatial coordinates for the face being determined using ray casting techniques;
automatically deforming a template geometry based on the one or more detected features to automatically generate a custom geometry;
automatically transferring a texture of the received user input to the custom geometry;
automatically deforming a template control structure based on the one or more detected features to automatically generate a custom control structure; and
automatically generating an animatable object having the custom geometry, the transferred texture, and the custom control structure in the context of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /DIANE M WILLS/              Primary Examiner, Art Unit 2619